United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-234
Issued: March 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 3, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 9, 2006 merit decision denying her emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On September 7, 2004 appellant, a 47-year-old letter carrier, filed an occupational disease
claim, alleging “stress by management (mismanagement).” She first became aware that her
condition was caused by factors of employment on September 11, 2001. Appellant stated that
she filed a traumatic injury claim in September 2001, but that the claim had been lost by the
Office.

In support of her claim, appellant submitted an October 23, 2001 report from Burton C.
Fredenthal, Ph.D., a licensed psychologist, who provided diagnoses of major depression,
recurrent, moderate, acute stress disorder and work stress. He related appellant’s report that she
felt humiliated as a result of alleged harassment by her supervisor on September 11, 2001.
Dr. Fredenthal opined that methods of supervision, changing of job assignments and
misrepresentations of her job performance contributed to her depression. He stated that there
was “no doubt that the current depression and stress is related to the reported incident on
September 11, 2001.”
In a letter dated March 12, 2002, Dr. Bruce Camilleri, a Board-certified internist, stated that
appellant’s “sedimentation rate for general inflammation was slightly elevated.” A note dated
September 4, 2001 documented instructions given on that date to appellant, by Acting Manager
Susan Sederholm-Martin. The acting manager instructed appellant to “clock out” at 12:30 p.m.,
pursuant to her request for light duty, and advised her to provide updated medical
documentation.
In an October 28, 2002 statement, Carrier Jeanne Holifield stated that she had witnessed
harassment of appellant by Ms. Sederholm-Martin on a daily basis, sometimes several times per
day. She indicated that the supervisor had taken away all of appellant’s clerical duties, but had
failed to assign new duties. Ms. Sederholm-Martin followed appellant, “nick-picked” and
repeatedly asked her what she was doing. She instructed appellant to provide, at the end of each
day, a detailed accounting of everything she had done during the workday. Each day, when
appellant asked her for job assignments, the answer was the same, “nothing.” Ms. Holifield
stated that appellant felt intimidated by her supervisor’s behavior. At a meeting held to discuss
the type of medical documentation needed from appellant, Ms. Sederholm-Martin allegedly
stated, “[Appellant] only hears what she wants to hear.”
On October 6, 2004 the Office informed appellant that the information submitted was
insufficient to establish her claim. The Office advised her to submit details of alleged
employment incidents that caused or contributed to her emotional condition. The Office also
asked for a medical report containing a description of her symptoms, a diagnosis and an opinion
with medical reasons on the cause of her condition.
In a letter dated September 10, 2001, the employing establishment acknowledged
appellant’s allegation that she was not able to perform the duties of her job. The employing
establishment asked for a written request for light duty and updated medical documentation to
support her request. She submitted a November 21, 2001 letter from Dr. Bruce Soman, a treating
physician, who diagnosed adjustment disorder with depressed mood. He agreed with
Dr. Fredenthal’s conclusion that appellant’s supervisors made it hard for appellant to work due to
mismanagement. The record contains a September 11, 2001 request for a light-duty assignment,
signed by appellant.
In a November 1, 2004 narrative, appellant stated that she was sent home on September 11,
2001 by her acting manager. She contended that her supervisor’s mismanagement caused her
emotional stress, exacerbated her preexisting sarcoidosis and fibromyalgia. Appellant alleged
that she was “not treated with dignity and respect due to mismanagement skills.” Her acting
manager closely monitored and asked her to document her activities. Ms. Sederholm-Martin

2

informed appellant that she had been instructed to take her duties away from her, thereby
allowing her to “just show up and be harassed by other managers.” Appellant stated that her
emotional condition improved after she was moved to a different work environment.
In an August 21, 2001 work excuse, Dr. Kern A. Reid, a Board-certified internist, noted
that appellant was “off work” due to job-related stress until a psychological evaluation was
completed. An October 10, 2001 work excuse indicated that appellant was on “stress leave”
until she had undergone a psychological examination. In a note dated November 14, 2002,
Dr. Reid stated that he had advised appellant to remain off work from September 2001 through
May 2002, due to work-related stress and its deleterious effect on her chronic medical condition.
In a July 29, 2005 decision, the Office denied appellant’s claim. The Office found that
appellant had failed to establish a compensable factor of employment.
On July 20, 2006 appellant requested reconsideration, based on “new evidence of legal
argument through her EEO [Equal Employment Opportunity] and redress settlement.”1 The
record does not contain copies of the EEO and settlement documents.
By decision dated August 9, 2006, the Office denied modification of the July 29, 2005
decision, finding that appellant had failed to establish any compensable factors of employment.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, a claimant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his or her regular or specially assigned
employment duties or to a requirement imposed by the employing establishment, the disability
comes within coverage of the Federal Employees’ Compensation Act.3 The same result is
reached when the emotional disability resulted from the employee’s emotional reaction to the
nature of her work or her fear and anxiety regarding her ability to carry out her duties.4 By
1

Although the Office referred to appellant’s EEO claim and settlement agreement, the record does not contain a
copy of those documents.
2

Leslie C. Moore, 52 ECAB 132 (2000).

3

5 U.S.C. §§ 8101-8193.

4

Lillian Cutler, 28 ECAB 125, 129 (1976).

3

contrast, there are disabilities having some kind of causal connection with the employment that
are not covered under workers’ compensation law because they are not found to have arisen out
of employment, such as when disability results from an employee’s fear of a reduction-in-force
or frustration from not being permitted to work in a particular environment or to hold a particular
position.5 Moreover, although administrative and personnel matters are generally related to
employment, they are functions of the employer and not duties of the employee. Thus, the Board
has held that reactions to actions taken in an administrative capacity are not compensable unless
it is shown that the employing establishment erred or acted abusively in its administrative
capacity.6 Likewise, an employee’s dissatisfaction with perceived poor management is not
compensable under the Act.7
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment, which may be considered by a physician when
providing an opinion on causal relationship and which are not deemed factors of employment
and may not be considered. When a claimant fails to implicate a compensable factor of
employment, the Office should make a specific finding in that regard. If a claimant does
implicate a factor of employment, the Office should then determine whether the evidence of
record substantiates that factor.8 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, then the
Office must base its decision on an analysis of the medical evidence.9 As a rule, allegations
alone by a claimant are insufficient to establish a factual basis for an emotional condition claim
but rather must be corroborated by the evidence.10
With regard to emotional claims arising under the Act, the term “harassment” as applied
by the Board is not the equivalent of harassment as defined or implemented by other agencies,
such as the EEO Commission, which is charged with statutory authority to investigate and
evaluate such matters in the workplace. Rather, in evaluating claims for workers’ compensation
under the Act, the term harassment is synonymous, as generally defined, with a persistent
disturbance, torment or persecution, i.e., mistreatment by coemployees or coworkers. Mere
perceptions and feelings of harassment will not support an award of compensation.11

5

Id. See also Peter D. Butt, Jr., 56 ECAB ___ (Docket No. 04-1255, issued October 13, 2004).

6

See Charles D. Edwards, 55 ECAB 258 (2004); see also Ernest J. Malagrida, 51 ECAB 287, 288 (2000).

7

Id.

8

Margaret S. Krzycki, 43 ECAB 496 (1992).

9

See Charles D. Edwards, supra note 6.

10

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and
Ruthie M. Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to
determine whether or not the evidence established such allegations).
11

Beverly R. Jones, 55 ECAB 411 (2004).

4

For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. Rather, the issue is
whether the claimant under the Act has submitted sufficient evidence to establish a factual basis
for the claim by supporting his or her allegations with probative and reliable evidence.12
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that her condition was caused or adversely affected by her employment.13
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.14
ANALYSIS
The Board finds that appellant has not established any compensable factors of employment
under the Act.
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors are established as occurring and arising from appellant’s
performance of her regular duties, these could constitute employment factors.15 However, for
harassment or discrimination to give rise to a compensable disability under the Act, there must
be evidence that harassment or discrimination did in fact occur. Mere perceptions of harassment
or discrimination are not compensable under the Act.16 In the present case, appellant has not
submitted sufficient evidence to establish her claim.17 She alleged that she was “not treated with
dignity and respect due to mismanagement skills.” Appellant contended that she was harassed
by other managers after her supervisor took her duties away from her. Her allegations alone are
insufficient to establish a factual basis for her claim.18 A coworker provided a statement to the
effect that she had witnessed harassment of appellant by her supervisor on a daily basis,
sometimes several times per day. She noted that appellant felt intimidated by the supervisor’s

12

James E. Norris, 52 ECAB 93 (2000).

13

See Charles D. Edwards, supra note 6.

14

Ronald K. Jablanski, 56 ECAB ___ (Docket No. 05-482, issued July 13, 2005). See also Dennis M.
Mascarenas, 49 ECAB 215, 218 (1997).
15

See Lori A. Facey, 55 ECAB 217 (2004). See also David W. Shirey, 42 ECAB 783, 795-96 (1991);
Kathleen D. Walker, 42 ECAB 603, 608 (1991).
16

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

17

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
18

See Charles E. McAndrews, supra note 10.

5

behavior. However, the statement did not identify specific instances of harassment in sufficient
detail to establish a factual basis for the claim. General allegations that appellant was treated
unfairly and disrespectfully by management are insufficient to establish that harassment did, in
fact, occur. Thus, the Board finds that appellant has not established a compensable employment
factor under the Act with respect to these above-described allegations of harassment and
discrimination.
The record reflects that appellant filed an EEO complaint. Grievances and EEO
complaints, by themselves, do not establish that workplace harassment or unfair treatment
occurred.19 Where an employee alleges harassment and cites specific incidents, the Office or
other appropriate fact finder must determine the truth of the allegations. The issue is not whether
the claimant has established harassment or discrimination under EEO Commission standards.
Rather, the issue is whether the claimant, under the Act, has submitted sufficient evidence to
establish a factual basis for the claim by supporting his or her allegations with probative and
reliable evidence.20 Appellant has failed to do so in this case.
In the present case, appellant has not attributed her emotional condition to the
performance of her regular duties or to any special work requirement arising from her
employment duties under Cutler.21 She did not implicate her workload as having caused or
contributed to her emotional condition.
Appellant contended that her supervisor’s
mismanagement caused her emotional stress. She complained that she was sent home on
September 11, 2001 by her acting manager; that her supervisor closely monitored, and asked her
to document, her activities; and that her clerical duties were taken away from her. Appellant’s
coworker indicated that the supervisor took away all of appellant’s clerical duties, but had failed
to assign her new duties; “nick-picked;” and repeatedly asked her what she was doing. She
instructed appellant to provide, at the end of each day, a detailed accounting of everything she
had done during the workday. The Board finds that appellant’s allegations that her supervisors
improperly and otherwise unfairly modified and monitored her work assignments, relate to
administrative or personnel matters, unrelated to the employee’s regular or specially assigned
work duties, and do not fall within the coverage of the Act.22 Although the handling of
disciplinary actions, the assignment of work duties and the monitoring of work activities are
generally related to the employment, they are administrative functions of the employer and not
duties of the employee.23 However, the Board has also found that an administrative or personnel
matter will be considered to be an employment factor where the evidence discloses error or
abuse on the part of the employing establishment. In determining whether the employing
19

See James E. Norris, supra note 12. See also Parley A. Clement, 48 ECAB 302 (1997).

20

See James E. Norris, supra note 12. See also Michael Ewanichak, 48 ECAB 354 (1997);

21

See Lillian Cutler, supra note 4.

22

See Lori A. Facey, supra note 15. See also Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44
ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260,
1266-67 (1988).
23

Id.

6

establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.24 The Board finds that appellant has not submitted sufficient
evidence to show that the employing establishment committed error or abuse with respect to
these matters. Thus, appellant has not established a compensable employment factor under the
Act with respect to administrative matters.
Appellant’s coworker stated that each day, when appellant asked her supervisor for job
assignments, the answer was the same, “nothing.” At a meeting held to discuss the type of
medical documentation needed from appellant, Ms. Sederholm-Martin allegedly stated,
“[Appellant] only hears what she wants to hear.” While the Board has recognized the
compensability of verbal abuse in certain situations, this does not imply, however, that every
statement uttered in the workplace will give rise to coverage under the Act.25 While the manner
and tone of appellant’s supervisors may have made appellant uncomfortable, the Board finds that
the alleged statements of the supervisor did not constitute verbal abuse or harassment.26 The
supervisor’s statements may have offended appellant, but did not rise to the level of coverage
under the Act. Moreover, the statement regarding appellant’s assigned duties relates to
personnel matters, which are not compensable unless abusive.
Appellant reported that she felt humiliated by her supervisor’s harassment. Her coworker
stated that appellant felt intimidated by the supervisor’s behavior. However, under the
circumstances of this case, the Board finds that appellant’s emotional reaction must be
considered self-generated, in that it resulted from her perceptions regarding her supervisors’
actions.27 Appellant also noted in her November 1, 2004 letter to the Office that her emotional
condition improved after she was moved to a different work environment. Her frustration from
not being permitted to work in a particular environment is not a compensable factor under the
Act.28
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act and, therefore, has not met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.29

24

See Richard J. Dube, 42 ECAB 916, 920 (1991).

25

See Leroy Thomas, III, 46 ECAB 946, 954 (1995).

26

See Denis M. Dupor, 51 ECAB 482, 486 (2000).

27

See David S. Lee, 56 ECAB ___ (Docket No. 04-2133, issued June 20, 2005).

28

See Cyndia R. Harrill, 55 ECAB 522 (2004).

29

As appellant has not established any compensable employment factors, the Board need not consider the
medical evidence of record; see Margaret S. Krzycki, supra note 8.

7

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty causally related to factors of
employment.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

